Citation Nr: 1605851	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to October 1974.  He had additional service in the Georgia Army National Guard (ARNG).

This appeal to the Board of Veterans' Appeals (Board) arose from May 2009 decisions by the Atlanta RO (hereinafter agency of original jurisdiction (AOJ)).  A May 2009 AOJ rating decision denied service connection claims for COPD, chronic bronchitis, back pain and a bilateral knee condition.  A May 2009 AOJ notification letter advised the Veteran of a denial of nonservice-connected pension benefits.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) pertaining to the nonservice-connected pension benefit issue was furnished in January 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.  With respect to the service connection issues, an SOC was issued in September 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.

In December 2015, the Board granted a request for a 30-day extension of time to submit additional evidence and/or argument.

As for the characterization of the claims on appeal, the AOJ has denied a claim phrased as one for service connection for a bilateral knee condition.  A review of the evidence reflects that the Veteran was evaluated at different times in service for right and left knee symptoms, and that each knee demonstrates different radiographic findings.  As such, the Board has recharacterized the "bilateral" knee disability claim as two separate claims. 

As for the matter of representation, the Board notes that the Veteran was previously represented by The American Legion (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative), filed in March 2012.  However, in December 2012, the Veteran filed a power of attorney in favor of private attorney Kenneth L. LaVan (as reflected in a VA Form 21-22a, Appointment of an Individual as Claimant's Representative).  The Board recognizes the change in representation.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims which contain documents which are either duplicative of those contained in the VBMS file or are irrelevant to the issues on appeal.

The Board's disposition of the service connection claims for COPD and chronic bronchitis is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the May 6, 2015 Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issues of entitlement to service connection for COPD and chronic bronchitis.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal with respect to the claim of entitlement to service connection for COPD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of appeal with respect to the claim of entitlement to service connection for chronic bronchitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the May 6, 2015 Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issues of entitlement to service connection for COPD and chronic bronchitis.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  The Veteran's attorney confirmed the withdrawal of these claims in a written communication dated June 2015.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these claims.  Accordingly, as the Board does not have jurisdiction to review the appeal as to these matters, they must be dismissed.



ORDER

The appeal as to the claim of entitlement to service connection for COPD is dismissed.

The appeal as to the claim of entitlement to service connection for chronic bronchitis is dismissed.

REMAND

The Board's review of the claims file reveals that further AOJ action on the matters remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the right and left knee disability claims, the Veteran's service treatment records (STRs) reflect that, in June 1974, he was seen for a pulled muscle in the right thigh.  In September 1974, he sought treatment for popping and cracking symptoms of both knees for 3 months duration.  Examination was significant for popping of the left knee with a questionably (?) positive (+) McMurray's test.  The clinician offered an initial assessment of questionable meniscus problem.  The Veteran was referred for an orthopedics consultation with the notation of "? + McMurray's L knee injured in post" and a provisional diagnosis of "R/O torn cartilage."  An x-ray examination of both knees in September 1974, due to a history of a popping sound in both knees, was interpreted as normal.  However, the radiologist noted an incidental finding of nonfusion of the nucleus of the anterior tuberosity of the right tibia which "could be due to Osgood-Schlatter's disease."

The available post-service medical records do not reveal a significant history of treatment for right or left knee disability.  In June 2009, an x-ray examination of the left knee was interpreted as showing mild osteoarthritic changes with mild exostosis in the region of the origin of the left medial collateral ligament (MCL).  A right knee x-ray was interpreted as showing mild degenerative changes most prominent at the patellofemoral and medial compartments.  It was also noted that there was an ossific focus with cortical margins at the right tibial tuberosity compatible with non-union of apophyseal center which may reflect remote Osgood-Schlatter disease.

The Board observes that Osgood-Schlatter disease is defined as osteochondritis of the tibial tubercle, usually unilateral, which occurs between ages 10 and 15 years-the etiology of which is thought to be due to trauma from excessive traction by the patella tendon on its immature epiphyseal insertion.  The Merck Manual 2260 (16th Ed. 1992.)

The Veteran underwent VA orthopedic evaluation in May 2012 for the purpose of obtaining competent information regarding the nature and etiology of his claimed right and left knee disabilities.  As reflected in the evaluation report, the Veteran claimed being diagnosed with "skeletal" disease in both knees in 2006.  The VA examiner indicated that the Veteran had current diagnoses of degenerative arthritis of both knees as demonstrated by the June 2009 x-ray examinations. 

On review of the record, the VA examiner noted that STRs reflected the Veteran's referral for orthopedic consultation due to symptoms of knee popping and cracking due to "Moton's cartilage."  The examiner described x-rays as demonstrating normal findings although she acknowledged the incidental note of Osgood-Schlatter disease of the right knee.  The examiner opined that it was less likely than not that the Veteran's current bilateral knee condition is secondary to service based on the rationale that there was "not a linear knee condition in the records, and no evidence of knee pain between 9/16/74 and 6/09."

On review of the record, the Board finds that the May 2012 opinion is inadequate, and another opinion is warranted.  See Barr, 21 Vet. App. at 311.  In providing the opinion, the examiner stated that the Veteran was referred for an orthopedic consultation in September 1974 due to a provisional diagnosis of "Moton's cartilage."  The Board has carefully reviewed the orthopedic referral and, while acknowledging the handwriting is somewhat illegible, it is clear to the Board that the clinician offered a provision diagnosis of "R/O torn cartilage."  In any event, the VA examiner did not explain the significance, if any, of the Veteran's clinical findings for either knee in service or the abnormal x-ray finding involving the right knee.  Furthermore, the examiner's opinion was based, in part, on the absence of medical documentation of right and/or left knee treatment between 1974 and 2009.  The Board observes that an examiner may not ignore lay evidence and base an opinion of no relationship to service on the absence of corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The Board further observes that, after the May 2012 VA examination, during his Board heating, the Veteran provided testimony regarding his history of right and left knee symptoms and treatment.  He testified to treatment at Morgan Memorial Hospital in the mid-1970s for right knee swelling which required a hospitalization treated with antibiotics and leg elevation.  Reportedly, a few years later, he required treatment at Walton Medical Center in Monroe, Georgia which involved the need for a leg splint.  He generally reported recurrent episodes of knee swelling with strenuous activities.  Notably, the record reflects that these treatment records are no longer available.

Hence, the AOJ should forward the claims file to the May 2012 VA examiner for an addendum opinion addressing whether the Veteran's current right and/or left knee disabilities first manifested in service (as alleged), which specifically considers the abnormal clinic findings for both knees in service and the abnormal radiographic findings for the right knee in service in light of the Veteran's testimony.  The AOJ should only arrange for further examination of the Veteran if the original examiner is no longer available or if such examination is deemed necessary by the examiner.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion evidence in this appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Board notes that VA has a duty to assist the Veteran in obtaining records in the custody of a federal agency until such records are obtained or it is concluded that such records do not exist or that a further search would be futile.  38 C.F.R. § 3.159(c)(2).  The Veteran must be notified of any attempts made, and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

With respect to all claims on appeal, the record reflects that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  There is documentation that the agency administering the SSA determination provided the Veteran an examination.  See letter from Georgia Department of Labor, Disability Adjudication Services, dated October 14, 2008.  The record reflects that the AOJ has obtained some of the SSA documents from the attorney representing the Veteran before SSA.  See Correspondence from M. John Wilson, P.C., dated May 7, 2010.  There is information that the Veteran has been awarded SSA disability benefits effective March 1, 2010.  See AOJ SSA inquiry dated January 3, 2012.

However, to date, the AOJ has not obtained directly from SSA complete copies of its determination(s) on the Veteran's claim for disability benefits together with the medical records that served as the basis for any such determination.  Notably, the Veteran's claim for nonservice-connected pension benefits has been denied due to the Veteran's lack of response in providing information regarding his earned income since filing his claim.  The SSA determination would have information regarding any earned income since filing his claim, and may contain medical records pertinent to the service connection claims on appeal.  Thus, all claims on appeal must be remanded to obtain the relevant SSA records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal agencies.

During the Board hearing, the Veteran testified to recurrent symptoms of the knees and low back which occurred during his ARNG service.  The Board observes that the AOJ has obtained the Veteran's STRs from the National Personnel Records Center (NPRC) in November 2008.  See VA Form 3101 dated November 2008.  The AOJ also obtained a negative response from Headquarters Detachment, Joint Forces Headquarters, for the Veteran's ARNG STRs.  See Georgia ARNG letter dated December 9, 2008 (reporting exhausting all avenues, including a request with State Archives, for the Veteran's service record).  

On remand, the AOJ should inform the Veteran of the types of evidence which may substitute for missing STRs.  See VA Adjudication Manual M21-1, III.iii.2.E.2.b.  Additionally, the Board observes that VA's procedures for obtaining STRs from the National Guard have changed during the appeal period.  See generally M-21, III.iii.2.A (currently in effect).  Cf. VA Adjudication Manual Rewrite, M21-1MR, III.iii.2 (instructing to contact the Adjutant General's office and, if necessary, a records request to the Chief of the National Guard Bureau).  On remand, the AOJ should undertake appropriate action to again attempt to obtain copies of the Veteran's ARNG records.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, to include any available records from Sports Medicine of Atlanta.  

The AOJ should also give the Veteran an additional opportunity to identify the number of his dependents, if any, and provide him the appropriate forms for Improved Pension Eligibility Verification and Medical Expenses.  The Veteran is hereby reminded that his eligibility for nonservice-connected pension benefits may depend on his providing the necessary information to VA to establish his financial eligibility.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is a two-way street; if a claimant help in developing his/or her claim, he/she cannot passively wait for it in those circumstances where he/she may or should have information that is essential in obtaining the relevant evidence). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1  .Undertake appropriate action to attempt to obtain copies of the Veteran's ARNG records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA complete copies of any determination on the Veteran's claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Request that the Veteran identify the number of his dependents, if any, and provide him the appropriate forms for Improved Pension Eligibility Verification and Medical Expenses.  Request that the Veteran furnish to return the proper forms for determining his financial eligibility for nonservice-connected pension benefits by identifying the number of his dependents, his earned income (including Social Security Benefits) since November 2008, and his unreimbursed medical expenses since November 2008.

Also request the Veteran to furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, to include any available records from Sports Medicine of Atlanta.

In the letter, provide the Veteran notice of alternate sources for missing STRs.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide his claim(s) within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received are associated with the claims file, arrange to obtain from the  April 2012 VA examiner an addendum opinion regarding the nature and etiology of the Veteran's right and left knee disabilities.

If that individual is no longer employed by VA, or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an addendum opinion from an appropriate physician, based on review of the electronic file (if possible).  Arrange to obtain an addendum opinion from an appropriate physician if one is deemed necessary in the judgment of the designated physician. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should identify all  disability(ies) affecting each of the Veteran's knees-to include Osgood Schlatter disease of the right knee-currently present or present at any point pertinent to the current appeal (even if currently asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability had its onset in or is otherwise medically related to service-to particularly include the Veteran's in-service treatment for bilateral knee symptoms of popping and clicking and the abnormal x-ray finding of the right knee.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence-to include the Veteran's service treatment records reflecting an assessment of right knee Osgood Schlatter  disease and possible meniscal injury to the left knee.

The examiner must also consider and discuss all lay assertions-to include the Veteran's competent assertions as the onset, nature, and continuity of recurrent right and left knee symptoms in service.  The examiner's attention is directed towards the Veteran's May 2015 Board hearing testimony.  If the Veteran's reports are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication), and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


